DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/05/2020 has been entered.  No claims have been added or cancelled.  Claims 1-5, 7, 8, and 13-20 have been amended.  Claims 1-20 remain pending in the application.  Support for the amendment can be found in paragraph [0083] of the specification.

Response to Arguments
Applicant’s arguments, see page 12, filed 11/05/2020, with respect to the claim objections have been fully considered and are persuasive.  The amendment to claim 13 addresses the claim objection.  Therefore, the objection has been withdrawn.

Applicant’s arguments, see page 12, filed 11/05/2020, with respect to the double patenting rejection have been fully considered and are persuasive.  A Terminal Disclaimer has been filed as noted below.  Therefore, the rejection has been withdrawn.

Applicant’s arguments, see pages 12-16, filed 11/05/2020, with respect to the 103 rejections been fully considered and are persuasive.  Therefore, the rejection has been 
Regarding independent claim 1, examiner concurs the amended claim language directed towards a specific gesture event for executing the location information sensor, the direction information sensor, and the camera is not disclosed or suggested by the presented prior art combination Kim and Tian.  While the two references do not specifically teach a specific gesture event as an input for executing sensor and camera functionality, both of the references individually teach receiving an input in order to execute their respective functionalities including Kim’s display of a current location [0009] and Tian’s acquisition of sensor data [0009].  The newly found van Os reference discloses a map application explicitly disclosing the specific gesture event of a tap to open a mapping application that displaying a current location [0096].  Van Os also discloses utilizing other gesture events for various map application functionality [0009].  Therefore, the combination of Kim, Tian, and Van Os disclose the amended claim language.  Independent claim 1 is now rejected under 35 USC 103 over the combination of Kim, Tian, and van Os.  Dependent claims 2-13 fall together accordingly.  Similar analysis can be applied to independent claim 14 and dependent claims 15-20.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,473,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 13, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2005/0182564 A1, hereafter Kim, in view of Tian et al. US 2016/0125655 A1, hereafter Tian, further in view of van Os et al. US 2013/0325341 A1, hereafter van Os.

Regarding claim 1, Kim discloses an electronic device (device using forward real video and control method thereof) [title], comprising:
a display (LCD monitor 46) [FIG. 4];
a camera (camera 402) [FIG. 4];
a location information sensor (GPS receiver 404) [FIG. 4] configured to obtain current location information of the electronic device (receives current position information of the vehicle) [0037];
a memory (video storage unit 440; map storage portion 410) [FIG. 4]; and
a processor configured to operatively connect with the display, the camera, the location information sensor, the direction information sensor, and the memory (navigation processor 406) [FIG.4] and configured to:
receive input to execute a function of providing map information (user’s input information for destination point) [0009],
in response to the input, execute the location information sensor and the camera (displays the current position and route information on the basis of the user’s input information) [0009],
obtain a current location of the electronic device based on the location information sensor (receives current position information of the vehicle) [0037],
display the map information associated with the current location (msp overlay portion 412 overlays the current position information of the vehicle supplied from the GPS receiver 404 on the graphical map information) [0047],
display, on the display, the map information arranged with the live video (if the user set that the video overlaid by the map overlay portion 412 to be displayed together with the video overlaid by the video overlay portion 408, video 802…is displayed together on the LCD monitor together with video 806 overlaid by the map overlap portion 412) [0049; FIG. 8].
However, while Kim discloses receiving user input for car navigation that simultaneously displays forward real video and map information, Kim fails to explicitly disclose a direction information sensor configured to obtain direction information including a direction in which the camera is facing when it obtains an image; receive a specific gesture event to execute a function of providing map information; in response to the specific gesture, execute the direction information sensor, display the direction information of a live video; and arrange a direction of the map information being identical to a direction of the live video.
Tian, in an analogous environment, discloses a direction information sensor (compass) [FIG. 8] configured to obtain direction information including a direction in which the camera is facing when the camera obtains an image (detecting the camera’s orientation angle from the raw data acquired by the compass) [0038];
in response to touch input, execute the direction information sensor (obtain context information for a location based service, in response to a request for the location based service from a user; acquiring sensing data from one or more sensors, input data from the user, or a combination thereof; input data…from the user may be acquired through a user interface (For example, via a touch screen) [abstract; 0009; 0038],
display a direction information of a live video (pie-shaped area displayed on the map view at the right part of FIG. 7(a) or FIG. 7(B)) [0039]; and
arrange a direction of the map information being identical to the direction of the live video (if an orientation of the camera used in the live-view mode changes, the searching scope would rotate with a corresponding angle, and the specified area displayed in the map-view mode…may rotate with a corresponding angle.  Optionally, a rotation may also happen on the map view so that the opening angle of the pie-shaped area keeps facing upward) [0043].
Kim and Tian are analogous because they are both related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the touch screen for input to operate a compass and view mode, as disclosed by Tian, with the invention disclosed by Kim, the motivation being a more user friendly interface [0013].
Further, van Os, in an analogous environment, discloses receive a specific gesture event to execute a function of providing map information (mapping application allows the user to control the page curl using a number of different gestures (e.g., selecting, dragging, tapping, sliding, rotating etc.; first stage shows a user’s selection of the mapping application through touch contact with the device’s screen; the second stage 110 shows the device after the mapping application has opened.  As shown in this stage, the mapping application’s UI…displays a map of the current location of the device) [0009; 0096].
Kim, Tian, and van OS are all analogous because they are both related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the touch screen for opening a map application with map information and a touch screen UI, as disclosed by van OS, with the invention disclosed by Kim and Tian, the motivation being to allow for a multi-touch interface for allowing a user to provide touch and gestural inputs through the screen to interact with the application [0003].

Regarding claim 2, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Kim further discloses display the map information on a first region of the display (see map on right side of FIG. 8) (FIG. 8);
display the live video on a second region of the display (see video on left side of FIG. 8) [FIG. 8]; and
arrange and display the direction of the map information with an orientation of the direction information in response to a user input (if the user set that the video overlaid by the map overlay portion 412) [0049].

Regarding claim 3, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Kim further discloses obtain route map information including first route information produced based on information corresponding to a destination (turn-by-turn (TBT) information 304) [0014; 0049] and,
arrange and display an orientation of the obtained route map information (video having TBT information 804 overlaid) [0049].
Tian further discloses the map information associated with the current location is written (right side of figure) [FIG. 7(a)]; and 
arrange and display route map information with an orientation of the direction information (pie-shaped area displayed on the map view at the right part of FIG. 7(a) or FIG. 7(B)) [0039].


Regarding claim 4, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Tian further discloses in response to an orientation of changed direction information being based on movement of the electronic device, adjust a displayed orientation of map information; and display the adjusted orientation of the map information (if an orientation of the camera used in the live-view mode changes, the searching scope would rotate with a corresponding angle, and the specified area displayed in the map-view mode…may rotate with a corresponding angle.  Optionally, a rotation may also happen on the map view so that the opening angle of the pie-shaped area keeps facing upward) [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adjusted orientation of map information, as disclosed by Tian, with the invention disclosed by Kim and van Os, the motivation being a more user friendly interface [0013].

Regarding claim 5, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Kim further discloses output sub-map information, on the display, the sub-map information corresponding to route information produced based on information in (turn-by-turn information 304) [0014].

Regarding claim 7, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Kim further discloses display a direction indication object corresponding to a progress direction oriented from the current location to a destination, based on a route produced using information in correspondence with the destination and the information associated with the current location (extracts TBT information based on the obtained accurate current position information and a user’s set destination point information by a general method) [0043]; and display the direction indication object, wherein the direction is changed if necessary or if the electronic device arrives at an intersection area based on a movement of the electronic device (extracts TBT information based on the obtained accurate current position information and a user’s set destination point information by a general method) [0043].

Regarding claim 13, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
Kim further discloses obtain the map information while the camera is executing (a map storage device that provides map information about an area where the vehicle travels) [0009].

Claims 14-16, and 18 are drawn to a method implemented by the electronic device of claims 1-4, and 13 respectively, and are therefore rejected in the same manner as above.

Regarding claim 19, Kim, Tian, and van Os address all of the features with respect to claim 14 as outlined above.
Kim further discloses producing a route using information associated with a destination and the information corresponding to the current location information (extracts TBT information based on the obtained accurate current position information and a user’s set destination point information by a general method) [0043]; at least one of: 
displaying a direction indication object corresponding to a progress direction (turn-by-turn (TBT) information 304) [0014; 0049; FIG. 8]; and 
displaying the direction indication object, wherein the direction is changed if necessary, or if the electronic device arrives at an intersection area based on movement of the electronic device; 
outputting a display effect for notifying route deviation, if the electronic device deviates from the current location on the produced route; 
displaying an image object associated with the destination using a different display form based on a distance between the current location and the destination; 
stopping the outputting of the live video, if the distance between the current location and a destination is less than a threshold distance; outputting a destination related image object on a region where the live video was output; or 
outputting a number of steps corresponding to the distance between the current location and the destination. 

Claim 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tian, and van Os further in view of Sundarraman et al. US 2016/0018969 A1, hereafter Sundarraman.

Regarding claim 8, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
While the combination discloses turn-by-turn directions to a destination, the combination fails to explicitly disclose output a display effect for notifying route deviation, if the electronic device deviates from the current location on a route produced based on information associated with a destination and the map information corresponding to the current location.
Sundarraman, in an analogous environment, discloses output a display effect for notifying route deviation, if the electronic device deviates from the current location on a route produced based on information associated with a destination and the information corresponding to the current location. (determine a deviation associated with a travel route to the destination point 705; generate a notification or present information items in the user interface based on the deviation 707) [FIG. 7].
Kim, Tian, van Os, and Sundarraman are analogous because they are all related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the route deviation display notification, as disclosed by Sundarraman, with the invention disclosed by Kim, Tian, and van Os, the motivation being to assist users in efficiently and accurately monitoring notifications [0001].

Regarding claim 12, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
While the combination discloses turn-by-turn directions to a destination, the combination fails to explicitly disclose execute a route finding function for destination information based on receiving a user input for determining whether the current location is a same as a start location displayed on a map; or outputting guide information for guiding movement of the start location.
Sundarraman, in an analogous environment, discloses execute a route finding function for destination information based on receiving a user input for determining whether the current location is a same as a start location displayed on a map; or outputting guide information for guiding movement of the start location (a user may select a UI option to confirm, start, or edit, or the like, a geo-location point on a travel route from an origin point to a destination point.  In one example, a user travelling from a POI “A” to a POI “B” may be presented with one or more options for selection from one or more other POIs “C”, “D”, etc.; POIs “C” and “D” have been interpreted as the start location different from a current location) [0052].
Kim, Tian, van Os and Sundarraman are analogous because they are all related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the start points along a route, as disclosed by Sundarraman, with the invention disclosed by Kim, Tian, and van Os, the motivation being to assist users in efficiently and accurately monitoring notifications [0001].

Claim 20 is drawn to a method implemented by the electronic device of claim 12 and is therefore rejected in the same manner as above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tian, and van Os further in view of Manber et al. US 2006/0089792 A1, hereafter Manber.

Regarding claim 9, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.
While the combination discloses turn-by-turn directions to a destination, the combination fails to explicitly disclose display an image object associated with a destination using a different display form based on a distance between the current location and the destination.
Manber, in an analogous environment, discloses display an image object associated with a destination using a different display form based on a distance between the current location and the destination (an image of the final destination location may be displayed when the car navigation system comes within a certain distance from the destination location) [0004].
Kim, Tian, van Os and Manber are analogous because they are all related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the display of a destination image, as disclosed by Manber, with the invention disclosed by Kim, Tian, and van Os, the motivation being to assist users [0004].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tian, and van Os further in view of Kanuganti et al. US 2016/003893 A1, hereafter Kanu.

Regarding claim 11, Kim, Tian, and van Os address all of the features with respect to claim 1 as outlined above.

Kanu, in an analogous environment, discloses output a number of steps corresponding to a distance between the current location and a destination (the distance view 1510 can also include the estimated time required to reach the destination…and/or the estimated number of steps required to reach the destination) [0180].
Kim, Tian, van Os, and Kanu are analogous because they are all related to locational applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the estimated steps to a destination, as disclosed by Kanu, with the invention disclosed by Kim, Tian and van Os, the motivation being to assist disabled users [0002].

Allowable Subject Matter
Claims 6, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is an examiner’s statement of reasons for allowance: Regarding claim 6 and 17, the prior art fails to disclose the specifics of changing a form of sub-map information based on a changed destination including a distance or direction if the distance or direction from the current location to the changed destination is changed in response to a movement of the electronic device and display only a route from the current location to the changed destination. Regarding claim 10, the prior art fails to disclose the specifics of stopping  live video if a distance between the current location and a destination is 

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Wako US 2016/0274717 A1 discloses accepting infotainment system with a map database input via a touch screen
Piemonte et al. US 2014/0019917 A1 discloses a map application with tap gesture input functionality
Pylappan et al. US 2013/0325342 A1 discloses a navigation app with touch gesture input functionality

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485